Title: To Thomas Jefferson from Gideon Granger, 24 January 1804
From: Granger, Gideon
To: Jefferson, Thomas


               
                  Jan: 24. 1804—
               
               G Granger presents his Compliments to the President—he returns Mr. Eppes letter—Joseph Jones Esq is P.M. at Petersburg.—
               He is fearfull that the line of Intelligence from Fort Adams to New Orleans will stop on the first of next month and as he has no Authority to act on the Subject he has suggested it that the President (if he sees proper) may direct Govr Claiborne to continue the line untill provision shall be made by law for a regular Mail.—
               He incloses a Letter fm W Judd Esq & takes the liberty to remind the President that Perpoint Edwards considers himself a Candidate for the Office of Commissioner under the Spanish Convention lately ratified or rather by the Senate advised, to be, ratified.—
               he wishes this representation to be considered as strictly limited to the fact as he feels the impropriety of even an intimation of an opinion in favor of his friend.—
            